 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   CLYDE C. GIVENS,                           Case No.: 2:19-cv-01009-RFB-BNW
20                  Plaintiff,
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              TRANS UNION LLC
     SETERUS, INC.; EQUIFAX INFORMATION
23   SERVICES, LLC; and TRANS UNION LLC,
                                                [FOURTH REQUEST]
24                  Defendants.
25
     //

26   //

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [FOURTH REQUEST] - 1
 1           Plaintiff Clyde C. Givens (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”
 2
     or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
 3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union forty-five (45)
 4
     days:
 5

 6           1.     The Parties settled this matter on July 11, 2019. [ECF Dkt. 8]

 7           2.     Per the Court’s Minute Order, on July 12, 2019, Plaintiff’s Stipulation of Dismissal of
 8
     Trans Union was due August 26, 2019. [ECF Dkt. 9]
 9
             3.     On August 22, 2019, the Court granted the Parties’ stipulation to extend the time to
10
     file the dismissal of Trans Union. [ECF Dkt. 20]
11

12           4.     On October 3, 2019, the Court granted the Parties’ stipulation to extend the time to

13   file the dismissal of Trans Union. [ECF Dkt. 31]
14
             5.     On November 12, 2019, the Court granted the Parties’ stipulation to extend the time
15
     to file the dismissal of Trans Union. [ECF Dkt. 44]
16
             6.     The stipulation of dismissal of Trans Union is due on December 23, 2019.
17

18           7.     Although the Parties reached a general agreement on the terms of settlement in July

19   2019, one term of the settlement then required further discussion, which was resolved mid-
20
     September 2019. Since then, however, Trans Union has not provided a draft settlement agreement to
21
     Plaintiff for review, despite many inquiries by Plaintiff, including on October 7, 2019; October 16,
22
     2019; November 6, 2019; November 27, 2019; December 3, 2019; December 11, 2019; and
23

24   December 12, 2019.

25           8.     As such, the Parties are still working on finalizing their Settlement Agreement.
26
             9.     The Parties request an extension of forty-five days to file their Stipulation of Dismissal
27
     of Trans Union to allow them additional time to finalize the Settlement Agreement.
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [FOURTH REQUEST] - 2
 1          10.     Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
 2
     February 6, 2020.
 3

 4        DATED December 20, 2019.
      KNEPPER & CLARK LLC                             ALVERSON TAYLOR & SANDERS
 5

 6
      /s/ Shaina R. Plaksin                           /s/ Trevor Waite
      Matthew I. Knepper, Esq.                        Kurt R. Bonds, Esq.
 7    Nevada Bar No. 12796                            Nevada Bar No. 6228
      Miles N. Clark, Esq.                            Trevor Waite, Esq.
 8    Nevada Bar No. 13848                            Nevada Bar No. 13779
 9    Shaina R. Plaksin, Esq.                         6605 Grand Montecito Parkway, Suite 200
      Nevada Bar No. 13935                            Las Vegas, NV 89149
10    5510 So. Fort Apache Rd, Suite 30               Email: kbonds@alversontaylor.com
      Las Vegas, NV 89148                             Email: twaite@alversontaylor.com
11    Email: matthew.knepper@knepperclark.com
12    Email: miles.clark@knepperclark.com             Counsel for Defendant
      Email: shaina.plaksin@knepperclark.com          Trans Union LLC
13
      HAINES & KRIEGER LLC
14    David H. Krieger, Esq.
15    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350
16    Las Vegas, NV 89123
      Email: dkrieger@hainesandkrieger.com
17
      Counsel for Plaintiff
18
                                         ORDER GRANTING
19
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
20
                                          TRANS UNION LLC
21

22
            IT IS SO ORDERED.

23        _________________________________________
     ________________________________
          UNITED
     RICHARD      STATES DISTRICT
               F. BOULWARE,     II COURT JUDGE
24
     UNITED STATES DISTRICT JUDGE
         DATED this ____ day of _________ 2019.
25
     DATED this 26th day of December, 2019.
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [FOURTH REQUEST] - 3
